Title: To Thomas Jefferson from Josiah Dean, 12 December 1804
From: Dean, Josiah
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Raynham M.S. 12th Decr. 1804
                  
                  Understanding that the present Collector of the Port of New Bedford is to be superseded and being requested by a number of Merchants in that place to write to your Excellency on the Subject I have presumed to recommend a Candidate for the Office—
                  Mr. Isaiah Weston of New Bedford is a Gentleman every way qualified to execute the duties of a Collector. he is an undeviateing Republican and a firm Supporter of the present Administration and will I am persuaded give universal satisfaction to the District. be faithful to his trust and do honour to the Appointment
                  I have the honour to be Sir your obedient Servant
                  
                     Josiah Dean 
                     
                  
               